Citation Nr: 0323406	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1950 
to March 1952, appealed that decision to the Board, and the 
case was referred to the Board for appellate review.

REMAND

Upon a preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The veteran indicated in VA Form 9 that a doctor examined and 
x-rayed his hands in 1985 and found arthritis.  Such records 
may prove to be relevant and probative in the appellant's 
claim.  However, no inquiry has been made of the veteran in 
order to ascertain whether such records exist.

The record also discloses that the veteran was afforded a VA 
examination in May 2001 in order to determine whether there 
were residuals of cold injury to his hands.  Following the 
examination, the examiner stated that both hands were normal 
looking without any discoloration or skin changes.  The 
veteran's hands felt warm to touch, and the radial pulses 
were palpable.  X-rays of both hands were also reportedly 
normal.  The finger joints were not tender.  Nor was there 
any muscle atrophy.  Despite these observations and a 
diagnosis of normal hands, the examiner stated that the 
veteran's grip strength was only moderate and did not provide 
a rationale.  

Furthermore, the veteran's representative stated in VA Form 
646 that the physician inadequately examined the veteran's 
hands without attempt to follow the VA cold injury protocol 
examination.  In particular, the representative indicated an 
absence of proper neurological, vascular, and nerve 
conduction studies.  The representative further contended 
that there should have been a rheumatology exam.  The veteran 
has asserted that the May 2001 examination was inadequate and 
that the examiner only examined the veteran's hands in a 
cursory manner as he has had pain, numbness and cold 
sensitivity of his hands in the same distribution as were 
injured by the cold while he was in Korea. 

It appears that the May 2001 examiner did conduct the 
examination following the VA cold injury protocol and the 
Board notes that certain diagnostic tests such as nerve 
conduction studies and specialty examinations such as 
neurology and rheumatology consultations appear to be at the 
discretion of the examiner as indicated.  However, while the 
clinical examination of the veteran's lower extremities did 
not yield any apparent abnormal findings, electromyography 
(EMG) studies of the veteran's lower extremities were 
conducted and revealed severe denervation of the intrinsic 
muscles of the feet.  This finding, in part, led to a grant 
of service connection by the RO for cold injury to the feet 
in a November 2001 rating decision.  It is unclear why 
similar studies of the upper extremities were not conducted, 
as pointed out by the veteran in his August 2002 
correspondence, and the veteran's representative has 
requested that further examination of the veteran's hands to 
include such EMG or nerve conduction studies be accomplished 
in this regard.   

Based on the foregoing, the Board finds that the veteran 
should be afforded another VA cold injury protocol 
examination in which appropriate nerve condition studies or 
EMG studies of the veteran's upper extremities is 
accomplished.  The Board finds further, that this additional 
examination is necessary to determine the etiology of the 
decreased grip strength noted on the VA examination of May 
2001.

From a review of the record, the Board notes that the May 
2001 x-ray report of the veteran's hands are not of record.  
On remand, the RO should obtain that report.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the name and address of 
the physician who examined the 
veteran's hands in 1985.  After 
acquiring this information, the RO 
should obtain and associate these 
records with the claims file.

2.  The RO should obtain the May 2001 
x-ray report of the veteran's hands 
conducted in connection with his VA 
compensation examination.

3.  The RO should afford the veteran a 
comprehensive VA cold injury protocol 
examination to determine whether he has 
cold injury residuals involving the 
hands from in-service cold exposure.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the cold injury protocol examination 
worksheet should be conducted.  The 
examiner should ensure that NCS or EMG 
testing of the upper extremities is 
accomplished.  The examiner is 
requested to comment on whether the 
veteran has residuals of a cold injury 
to his hands, and if so, whether it is 
at least as likely as not that the cold 
injury residuals are due to any in-
service cold-related injury, or of some 
other etiology.  The examiner is 
requested to set forth in the report 
whether any abnormal findings, such as 
decreased grip strength, are 
etiologically related to a specific 
disorder or disease process, and 
whether such underlying pathology is 
related to the veteran's military 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


